Dear Representative Wilkinson:
By contacting the Louisiana Secretary of State's office, Commissions Division, we were able to confirm that Chief R. T. Kimble was elected to the office of chief of police for the Village of Athens on November 3, 1998. He received his commission effective January 1, 1999. His term expires on December 31, 2002.
Further, note that the compensation of an elected chief of police in a Lawrason Act municipality is governed by R.S.33:404.1, which provides:
      § 404.1. Compensation of municipal officers
      The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen may by ordinance increase or decrease their compensation and the compensation of any non-elected municipal officer and may increase the compensation of other elected officials. However, the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected. (Emphasis added).
Thus, Chief Kimble must be paid his salary, as the board of aldermen may not reduce his salary during the term for which has been elected.
Finally, the entitlement of an elected chief of police to state supplemental pay is currently under consideration by the legislature via Senate Bill 351. The enactment of the proposed legislation would delete "POST" certification as no longer a threshold requirement for an elected chief of police to be eligible to receive state supplemental pay. We await the outcome of the session for the issue to be settled. In accord is Attorney General Opinion 99-88, attached.
Very truly yours,
             RICHARD P. IEYOUB ATTORNEY GENERAL
             BY: _______________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams